FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-10300
                                                      11-10301
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:10-cr-01528-DCB
  v.                                                       4:11-cr-00317-DCB

JUAN JESUS DOMINGUEZ-                            MEMORANDUM *
MENDOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       In these consolidated appeals, Juan Jesus Dominguez-Mendoza appeals from

the 21-month sentence imposed following his guilty-plea conviction for re-entry

after deportation, in violation of 8 U.S.C. § 1326, and from the 12-month


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consecutive sentence imposed following the revocation of supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Dominguez-Mendoza contends that the district court procedurally erred by

failing to establish the proper Sentencing Guidelines range at the outset of the

sentencing hearing, by treating the Guidelines as mandatory, and by stating that it

needed to find exceptional or extraordinary circumstances to vary from the

Guidelines. The district court’s failure to expressly calculate the Guidelines range,

and its misconception that exceptional or extraordinary circumstances are required

to vary from the Guidelines, did not affect Dominguez-Mendoza’s substantial

rights, as the probation officer correctly calculated the Guidelines range and the

district court provided sufficient reasons for the sentence. See United States v.

Dallman, 533 F.3d 755, 761 (9th Cir. 2008). Further, the record reflects that the

district court did not treat the Guidelines as mandatory.

      Dominguez-Mendoza also contends that the sentences imposed are

substantively unreasonable. The consecutive sentences at the bottom of the

respective Guidelines ranges are substantively reasonable under the totality of the

circumstances and in light of the sentencing factors set forth in 18 U.S.C.

§§ 3553(a) and 3583(e). See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                   11-10300